Citation Nr: 1425093	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a previously denied claim for service connection for the residuals of injuries to the right and left knees.

2.  Entitlement to service connection for right and left knee disabilities.

3.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as a result of herbicide, toxin, and/or ionizing radiation exposure.

4.  Entitlement to service connection for diabetes mellitus, to include as a result of herbicide, toxin, and/or ionizing radiation exposure.

5.  Entitlement to service connection for peripheral neuropathy, to include as a result of herbicide, toxin, and/or ionizing radiation exposure.

6.  Entitlement to service connection for asthma, to include as a result of herbicide, toxin, and/or ionizing radiation exposure.

7.  Entitlement to service connection for coronary artery disease, to include as a result of herbicide, toxin, and/or ionizing radiation exposure.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to October 1964 and from September 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Cleveland, Ohio.

In March 2013, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

As the Board will discuss in further detail in the following decision, new and material evidence sufficient to reopen the previously denied claim for service connection for right and left knee disabilities has been received.  Accordingly, the Board is therefore granting this aspect of the Veteran's appeal.  The underlying issue of entitlement to service connection for right and left knee disabilities -and the additional claims for service connection for non-Hodgkin's lymphoma, diabetes mellitus, peripheral neuropathy, asthma, coronary artery disease, and right ear hearing loss and for a compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 1973 rating decision denied service connection for the residuals of injuries to the right and left knees.

2.  Evidence added to the record since the June 1973 rating decision raises a reasonable possibility of substantiating the claim for service connection for the residuals of injuries to the right and left knees.  





CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for the residuals of injuries to the right and left knees is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence-residuals of injuries to the right and left knees

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was provided notice as to these matters by correspondence dated in November 2005.  In any event, as will be discussed in further detail in the following decision, the Board is granting the new and material aspect of the Veteran's appeal.  Accordingly, any deficiency with regard to VA's duty to notify and duty to assist the Veteran as to this aspect of his appeal is harmless.

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, a June 1973 rating decision denied service connection for the residuals of injuries to the right and left knees.  The RO noted service treatment records showed the Veteran underwent a meniscectomy of the right knee prior to service in 1957 and that during service sustained a right knee injury in August 1966 and a left knee injury in November 1966.  It was further noted that VA examination revealed degenerative arthritis of the knees, but that there was no evidence of arthritis in service or manifest to a degree of 10 percent or more within one year of his separation from active service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  The evidence added to the record since June 1973 includes private treatment records, copies of photographs and newspaper articles related to the Veteran's football activities, and statements and testimony in support of the claim.  

Thus, the Board finds that the evidence received since the June 1973 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes evidence not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened. 


ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for the residuals of injuries to the right and left knees, the appeal is granted to this extent.  


REMAND

Further review of the record reveals that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in November 2005 and January 2007.  The Board notes these claims involve complex medical and evidentiary issues requiring further development.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

If any records sufficiently identified cannot be obtained the claimant must be provided notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) the claimant's ultimate responsibility for providing the evidence.  38 C.F.R. § 3.159(e).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Here, the Veteran contends that his service-connected left ear hearing loss has increased in severity since his June 2008 VA audiology examination and he has provided argument and medical literature in support of his right ear hearing loss claim.  He has asserted, in essence, that his right ear hearing loss evaluations in service were inadequate and that the June 2008 VA examiner failed to consider relevant medical studies and noise exposure in service.  

He contends that his right and left knee disabilities, status post total knee replacements, developed as a result of injuries sustained playing football during active service.  Alternatively, he has asserted that his bilateral knee arthritis developed secondary to neuropathic or Charcot arthritis secondary to diabetes mellitus and peripheral neuropathy.  The Board notes that service treatment records show he had a right knee surgery prior to service and that during service he had a right knee injury in August 1966 and a left knee injury in November 1966.  Service connection may be established for pre-existing disorders to the extent above the degree of disability shown at service entrance.  See 38 C.F.R. § 3.322 (2013).  Service treatment records also show a diagnosis of sarcoidosis to both hilar nodes was proven on biopsy in December 1961; however, there is no indication any present arthritis or respiratory symptoms may be attributable to sarcoidosis in service.

In addition, a review of the Veteran's service records shows that he had Army service including at Aberdeen Proving Grounds (including Indianhead), Maryland, from August 1962 to April 1963 and at Fort Riley, Kansas, from April 1963 to October 1964.  He had subsequent Air Force service in Lockborne, Ohio, from September 1965 to December 1965, in Etain, France, from December 1965 to August 1966, in Spangdahlem, Germany, from August 1966 to September 1968, and in Barksdale, Louisiana, from September 1968 to January 1969.  He is shown to have completed U.S. Naval School Explosive Ordnance Disposal training in December 1962 and he has reported that he received at least a portion of this training at Eglin Air Force Base, Florida.  Publically available records show the Naval School, Explosive Ordnance Disposal was established at Eglin Air Force Base in October 1985.  Therefore, further development is required to verify the Veteran's service and possible herbicide exposure at Eglin Air Force Base in 1962.  

Service records include a DD Form 1141, Record of Exposure to Ionizing Radiation, showing that the Veteran's film badge at Fort Riley from July 1963 to March 1964 revealed no exposure or accumulated total dose exposure.  In correspondence dated in August 2007 the Air Force Deputy Chief of the Radiation Protection Division reported that a search of occupational radiation monitoring records revealed no external or internal exposure data for the Veteran.  The U.S. Army Center for Health Promotion and Preventative Medicine reported in February 2008 that a U.S. Army Dosimetry Center search revealed an occupational exposure history for the Veteran from January 1964 to February 1964 with a Total Effective Dose Equivalent of 0.00 rem while working in the Army.  It is significant to note that medical records show the Veteran has been provided a diagnosis of non-Hodgkin's lymphoma, a radiogenic disease under 38 C.F.R. § 3.311(b) (2013).

The Board also notes that the Veteran has provided copies of information including various studies and reports addressing herbicide, toxin, chemical, depleted uranium, biological and nuclear weapons, and radiation matters.  He has not, however, provided sufficient information explaining approximately when, how, or to what extent he may have been exposed to an environmental hazard in service.  For example, there is no indication as to how or when he might have been exposed to toxins reported to have been detected in base landfills nor how his claims of exposure are related to the studies indicating that from the late 1970's depleted uranium was converted to kinetic energy penetrators.  The Veteran should be requested to provide information sufficient to identify and locate any existing records for each claimed incident of herbicide, toxin, and/or radiation exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment for the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

2.  Request that the Veteran provide information sufficient to identify and locate any existing records pertinent to his claims, such as the approximate dates and his specific duties at that time, for each claimed incident of herbicide, toxin, and/or radiation exposure.  

3.  Appropriate efforts must be taken to attempt to verify the Veteran's reported training at Eglin Air Force Base in 1962 and, upon receipt of information sufficient to identify and locate any existing records, to verify each claimed incident of herbicide, toxin, and/or radiation exposure. 

4.  Schedule the Veteran for a VA audiology examination, to include opinions as to the severity of his left ear hearing disability and whether it is at least as likely as not (50 percent probability or greater) that he has a right ear hearing loss that was incurred or aggravated as a result of service.  In providing these opinions, the examiner must review the claims file, including the Veteran's arguments and the medical literature provided in support of his right ear hearing loss claim, and must note that review in the report.  All necessary studies and tests should be conducted.

5.  Schedule the Veteran for an appropriate VA examination, to include an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present left knee disabilities that were incurred as a result of active service.  The examiner should further opine whether it is at least as likely as not that the Veteran has a residual of a pre-existing right meniscectomy that represents an in-service aggravation of this condition.  The examiner must review the claims file, including service treatment records indicating a right knee surgery prior to service and injuries in August 1966 and November 1966, and must note that review in the report.  The examiner should also address whether any present arthritis or respiratory symptoms may be attributable to in-service sarcoidosis and the Veteran's alternative assertion that his bilateral knee arthritis developed secondary to neuropathic or Charcot arthritis secondary to diabetes mellitus and peripheral neuropathy.  All necessary tests and studies should be conducted.  

6.  Upon verification of any herbicide, toxin, and/or radiation exposure in service, schedule the Veteran for an appropriate VA examination, if necessary, to include an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has non-Hodgkin's lymphoma, diabetes mellitus, peripheral neuropathy, asthma, or coronary artery disease that were either incurred or aggravated as a result of active service, including as a result of herbicide, toxin, and/or radiation exposure.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  

7.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


